DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is indefinite since the preamble recites a method for neuromodulation treatment of neurodegenerative disease and there is no disease or treatment in the body of the claim. The  patient is not recited as having a neurodegenerative disease and there is no indication that the stimulation provides any relief from the disease in the claim. 
Claims 2 , 5- 10 are confusing in those claims read as if a second patient is being treated. It is believed that Applicant intended to recite “…attaching a second active electrode to a second leg of the patient…” in each instant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Corley et al US 2014/0303460. Regarding claim 1, Corley teaches a method stimulating the peroneal nerve by placing electrodes on the back of the knee, providing a reference electrode (grounding)  on the skin and stimulating the first active electrode to stimulate the peroneal nerve and controlling pulses delivered to the electrode. See para [0122]. While the reference does not explicitly teach the treatment of a neurodegenerative disease, it teaches all the steps of the body of the claim. Thus, Corley  is considered to anticipate the claim as written. Alternatively, the device teaches the blood pooling prevention device may be used on multiple sclerosis patients  (para. [0010] and other patients susceptible to DVT due to lack of mobility and it would be obvious to apply the device to other neurodegenerative diseases such as ALS. 
Similarly, claim 3 does not specify treating a patient with any of the recite diseases and thus seems to further limit only the claim 1 preamble without specifying the patient having the disease and any potential benefit and therefore Corley is considered to anticipate the claim or to be obvious to apply to an ALS patient to prevent pooling.
Claim(s) 2, 4, 5, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corley et al US 2014/0303460. 
For claims 2, 4 and 5,  Applicant differs in reciting that a second leg of the patient is also stimulated with an electrode place behind the knee of the second leg and stimulation applied thereto. Since venous pooling may occur in both legs of a patient it would have been obvious to apply a second stimulation device to a second leg and treat the legs simultaneously. 
For claim 12, Applicant differs in reciting the placement of the ground (reference) electrode is in the suprapubic or sacral area. The reference electrode of Corley may be placed anywhere on the body to complete the circuit and thus the suprapubic and sacral areas would have been obvious options.
For claims 13 to 16, Applicant recites various stimulation parameters that Corley is silent to, however are well within the skill of the art for providing transcutaneous nerve stimulation of the peroneal nerve, in an expected manner.
For claims 17-19, the particular contact area of the electrode sizes recited in claims 17-19 are not taught by Corley however the size of the electrode contact area would have been within the experimental expected results for stimulating a peroneal nerve.
 
Claim(s) 6-11is/are rejected under 35 U.S.C. 103 as being unpatentable over Corley et al US 2014/0303460 in view of Raj guru et al US 2014/0046423 .
Although Corley uses several sensors to provide information to control the stimulation of his device he does not use one  that detects a reflexive movement in response to the stimulation of the peroneal nerve, however Rajguru (para [ 0016]) teaches it was known to provide such an arrangement to monitor the efficiency of stimulation to the nerve. Detecting the muscle response for each stimulation ensures successful delivery of stimulation to the nerve by comparing the one to one correspondence between the two events. To periodically stimulate the peroneal nerve to have the leg muscles act like a heart pump would have been obvious and monitoring the stimulation/response correlation obvious.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792